Title: Draft of Resolutions on Lord Drummond’s Peace Proposals, [22? August 1776]
From: Jefferson, Thomas,Adams, John
To: 


                    
                        [22? August 1776]
                    
                    Resolved that the articles inclosed by Ld. Drummond to Ld. Howe whereby it is proposed ‘that it shall be ascertained by calculation what supply towards the general exigency of the state each separate colony shall furnish, to be encreased or lessened in proportion to the growth or decline of such colony, and to be vested in the king by a perpetual grant, in consideration whereof Great Britain should relinquish only her claim to taxation over these colonies’ which the said Ld. Drummond suggests ‘the colonies were disposed not many months ago to have made the basis of a reconciliation with Gr. Britain’ were the unauthorized, officious and groundless suggestions of a person who seems totally unacquainted with either the reasonings or the facts which have attended this great controversey; since from it’s first origin to this day there never was a time when these states intimated a disposition to give away in perpetuum their essential right of judging whether they should give or withold their money, for what purposes they should make the gift, and what should be it’s continuance.
                    Resolved that tho’ this Congress, during the dependance of these states on the British crown with unwearied supplications sued for peace and just redress, and tho’ they still retain a sincere disposition to peace, yet as his Britannic majesty by an obstinate perseverance in injury and a callous indifference to the sufferings and the complaints of these states, has driven them to the necessity of declaring themselves independent, this Congress bound by the voice of their constituents which coincides with their own Sentiments have no power to enter into conference or to receive any propositions on the subject of peace which do not as a preliminary acknowledge these states to be sovereign and independent: and  that whenever this shall have been authoritatively admitted on the part of Great Britain they shall at all times and with that earnestness which the love of peace and justice inspires be ready to enter into conference or treaty for the purpose of stopping the effusion of so much kindred blood.
                    Resolved that the reproof given by Genl. Washington to Ld. Drummond for breach of his parole, and his refusal to give him a pass thro’ these states on so idle an errand and after a conduct so dishonorable, be approved by this house and that it be submitted to the General to take such measures as his prudence will suggest to prevent any evil which may happen to these states by Lord Drummond’s further continuing a communication with their enemies.
                